DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
At least Page 2 of the specification includes minor informalities such as spelling errors. For example, Page 2 lines 9-10 recite “improve iuuses of yellowish white point”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “a pitch is 2 to 7 times a liquid crystal cell gap”. It is not clear which pitch the applicant refers to. A pitch can be the pitch of the driving electrode (see Paragraph [0041] “a pixel pitch” in the present application) or the pitch of the chiral agent (see Figure 1 and Paragraph [0021]). Thereby as being indefinite, claim 3 fails to particularly point out and distinctly claim the subject matter. For the purpose of examining the present application, the examiner has interpreted “a pitch” to be --a pitch of the chiral agent--, based on Figure 1 and Paragraphs [0021] and [0029].
Claim 10 recites the limitation “a pitch is 2 to 7 times a liquid crystal cell gap”. It is not clear which pitch the applicant refers to. A pitch can be the pitch of the driving electrode (see Paragraph [0041] “a pixel pitch” in the present application) or the pitch of the chiral agent (see Figure 1 and Paragraph [0021]). Thereby as being indefinite, claim 10 fails to particularly point out and distinctly claim the subject matter. For the purpose of examining the present application, the examiner has interpreted “a pitch” to be --a pitch of the chiral agent--, based on Figure 1 and Paragraphs [0021] and [0029].
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-5, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (U.S. Patent Application Publication No. 2013/0250216, “Chen”).
Regarding claim 2, Chen discloses a display device (Figures 1-3), comprising:
a first substrate (212; Paragraph [0026]), a second substrate (204; Paragraph [0027]), and liquid crystal (203; Paragraph [0031]) disposed between the first substrate and the second substrate (Figures 1 and 3);
wherein the liquid crystal comprises a chiral agent (Paragraph [0031] “chiral dopants”), the first substrate is provided with a driving electrode (216; Paragraph [0030]), and the second substrate is provided with a black matrix (Paragraph [0027]);
wherein the driving electrode is arranged asymmetrically (see the top view of electrode patterns shown in Figure 2, where the pixel units 422 are disposed asymmetrically without 

Regarding claim 3, Chen discloses the limitations of claim 2 above, and further discloses that a pitch of the chiral agent (see $112(b) rejections above) is 2 to 7 times a liquid crystal cell gap (Paragraph [0031] “a parameter of the LC rotations (d/p ratio) of the LC layer 202 with chiral dopants is between 0.2 and 0.3”; since (d/p ratio) of the LC layer is between 0.2 and 0.3, (10/3)d<p<5d is satisfied, i.e., the pitch is about 3.33 to 5 times a liquid crystal cell gap).

Regarding claim 4, Chen discloses the limitations of claim 2 above, and further discloses that a product of an optical birefringence value of the liquid crystal and a thickness of a panel cell ranges from 300 nm to 500 nm ([0031] “a parameter of the optical path difference (Δnd) of the LC layer with chiral dopants is between 330 nm and 500 nm, wherein d is a thickness of the LC layer with chiral dopants, P is a pitch of the chiral dopants, and Δn is a birefringence coefficient of the LC layer 202 with chiral dopants” teaching the product of the optical birefringence value Δn and the thickness of the LC layer d being between 330 nm and 500 nm”).

Regarding claim 5, Chen discloses the limitations of claim 2 above, and further discloses that the driving electrode is arranged asymmetrically according to dark lines around pixels (see Paragraph [0025] "optical dark lines generated in the boundary of the LC display device can be suppressed by the designs of the pixel electrode unit and the opposite electrode unit of the LC 

Regarding claim 7, Chen discloses the limitations of claim 2 above, and further discloses that the first substrate is a thin film transistor array substrate, the second substrate is a color filter substrate, and the liquid crystal is a negative liquid crystal (Paragraphs [0026]-[0027] and [0029]).

Regarding claim 9, Chen discloses a manufacturing method of a display device (Figures 1-3), comprising:
doping a chiral agent in liquid crystal (Paragraph [0031]) and disposing the liquid crystal doped with the chiral agent between a first substrate and a second substrate (Figures 1 and 3; 203 disposed between 212 and 204); and
asymmetrically arranging a driving electrode (see the top view of electrode patterns shown in Figure 2, where the pixel units 422 are disposed asymmetrically without mirror symmetry at least along the horizontal direction) or asymmetrically arranging a black matrix.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 

Claims 1, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Zhong et al. (U.S. Patent Application Publication No. 2017/0045775, “Zhong”).
Regarding claim 1, Chen discloses a display device (Figures 1-2), comprising:
a first substrate (212; Paragraph [0026]), a second substrate (204; Paragraph [0027]), and liquid crystal (203; Paragraph [0031]) disposed between the first substrate and the second substrate;
wherein the liquid crystal comprises a chiral agent (Paragraph [0031] “chiral dopants”), the first substrate is provided with a driving electrode (216; Paragraph [0030]), and the second substrate is provided with a black matrix (Paragraph [0027]);
wherein the driving electrode is arranged asymmetrically (see the top view of electrode patterns shown in Figure 2, where the pixel units 422 are disposed asymmetrically without mirror symmetry at least along the horizontal direction), or the black matrix is arranged asymmetrically, a product of an optical birefringence value of the liquid crystal and a thickness of a panel cell ranges from 300 nm to 500 nm (Paragraph [0031] “a parameter of the optical path difference (Δnd) of the LC layer with chiral dopants is between 330 nm and 500 nm, wherein d is a thickness of the LC layer with chiral dopants, P is a pitch of the chiral dopants, and Δn is a birefringence coefficient of the LC layer 202 with chiral dopants” teaching the product of the optical birefringence value Δn and the thickness of the LC layer d being between 330 nm and 500 nm”).

Zhong teaches providing a flexible liquid crystal display comprising a first substrate and a second substrate, where both the first substrate and the second substrate are flexible transparent substrates (Paragraphs [0008], [0015]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the display device as disclosed by Chen with the teachings of Zhong, wherein the first substrate and the second substrate are each a flexible substrate or a common substrate, for the purpose of providing a liquid crystal display device for wearable applications such as smart glasses, smart phone, etc. (Zhong: Paragraph [0002], [0007]).

Regarding claim 8, Chen discloses the limitations of claim 2 above.
However, Chen does not disclose that the first substrate and the second substrate are each a flexible substrate or a common substrate.
Zhong teaches providing a flexible liquid crystal display comprising a first substrate and a second substrate, where both the first substrate and the second substrate are flexible transparent substrates (Paragraphs [0008], [0015]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the display device as disclosed by Chen with the teachings of Zhong, wherein the first substrate and the second substrate are each a flexible substrate or a common substrate, for the purpose of providing a liquid crystal display device for 

Regarding claim 10, Chen discloses the limitations of claim 9 above, and further discloses that the method of doping the chiral agent in liquid crystal and disposing the liquid crystal doped with the chiral agent between the first substrate and the second substrate comprises:
injecting the liquid crystal into a liquid crystal layer (Figures 1 and 3; 203 being disposed into 202), wherein a product of an optical birefringence value of the liquid crystal and a thickness of a panel cell ranges from 300 nm to 500 nm (Paragraph [0031] “a parameter of the optical path difference (Δnd) of the LC layer with chiral dopants is between 330 nm and 500 nm, wherein d is a thickness of the LC layer with chiral dopants, P is a pitch of the chiral dopants, and Δn is a birefringence coefficient of the LC layer 202 with chiral dopants” teaching the product of the optical birefringence value Δn and the thickness of the LC layer d being between 330 nm and 500 nm”);
adding the chiral agent to the liquid crystal, wherein a pitch of the chiral agent (see $112(b) rejections above) is 2 to 7 times a liquid crystal cell gap (Paragraph [0031] “a parameter of the LC rotations (d/p ratio) of the LC layer 202 with chiral dopants is between 0.2 and 0.3”; since (d/p ratio) of the LC layer is between 0.2 and 0.3, (10/3)d<p<5d is satisfied, i.e., the pitch is about 3.33 to 5 times a liquid crystal cell gap); and
performing a predetermined process on the liquid crystal (Paragraph [0031] teaching the process of controlling the thickness of the LC layer).

	Zhong teaches fixing a color filter substrate and an array substrate together with seal for filling a liquid crystal layer (Paragraph [0043]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the method as disclosed by Chen with the teachings of Zhong, to have bonding to form a liquid crystal cell, for the purpose of fixing two substrates together to form an accommodating space therebetween with seal (Zhong: Paragraph [0043]).

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Shoraku et al. (U.S. Patent Application Publication No. 2009/0284703, “Shoraku”).
Regarding claim 6, Chen discloses the limitations of claim 2 above.
However, Chen does not disclose that a width of the black matrix is increased in a wide area of dark lines, and the width of the black matrix is reduced in a narrow area of the dark lines.
Shoraku teaches arranging an opaque member and defining its width to shield dark lines as needed (see Figures 1 and 19 and Paragraphs [0130] “As used herein, “to shield an edge portion from incoming light” means shielding not only the edge portion EG1, EG2, EG3 or EG4 but also its associated dark area (i.e., the domain line DL1, DL2, DL3 or DL4)”, [0136] “if an opaque member needs to be arranged within the pixel region, the opaque member is preferably arranged to hide these dark lines” and [0182] “For example, opaque portions with relatively broad widths (e.g., the opaque portions for shielding the domain lines produced in 
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the black matrix as disclosed by Chen with the teachings of Shoraku, wherein a width of the black matrix is increased in a wide area of dark lines, and the width of the black matrix is reduced in a narrow area of the dark lines, for the purpose of increasing the effective aperture ratio of the pixel (Shoraku: Paragraph [0136]).

Regarding claim 11, Chen discloses the limitations of claim 9 above, and further discloses that the method of asymmetrically arranging the driving electrode or asymmetrically arranging the black matrix comprises:
asymmetrically arranging the driving electrode according to dark lines around pixels (see Paragraph [0025] "optical dark lines generated in the boundary of the LC display device can be suppressed by the designs of the pixel electrode unit and the opposite electrode unit of the LC display device" and Figure 2, teaching optical dark lines generated in the boundary of the LC display device and the asymmetrical electrode patterns for suppressing the optical dark lines).
However, Chen does not disclose increasing a width of the black matrix in a wide area of the dark lines and reducing the width of the black matrix in a narrow area of the dark lines.
Shoraku teaches arranging an opaque member and defining its width to shield dark lines as needed (see Figures 1 and 19 and Paragraphs [0130] “As used herein, “to shield an edge 
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the black matrix as disclosed by Chen, with the teachings of Shoraku, to increase a width of the black matrix in a wide area of the dark lines and reduce the width of the black matrix in a narrow area of the dark lines, for the purpose of increasing the effective aperture ratio of the pixel (Shoraku: Paragraph [0136]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871